AGHORN ENERGY, INC.


August 20, 2008


Anthem Holdings, Inc., a Texas corporation
Amen Minerals, LLC
Softsearch Investments, LP
Debeck, LLC


Re: Yarbrough and Allen Properties
Crane, Ward, Ector and Winkler Counties


Gentlemen:


Pursuant to our agreement, Aghorn Energy, Inc., a Texas corporation, agrees for
a period of one year from June 1, 2008, ending May 31, 2009, to acquire the
referenced properties as sold to the above named parties from the above named
parties for the purchase price paid by each party, less any and all net revenues
received by each party.


Yours Truly,




Frosty Gilliam, Jr.
Aghorn Energy, Inc. a Texas Corporation
XXXXX
XXXXX
